EXHIBIT5.1 COCA-COLA PLAZA ATLANTA, GEORGIA GEOFFREY J. KELLY SENIOR VICE PRESIDENT GENERAL COUNSEL ADDRESS REPLY TO P.O. BOX 1734 ATLANTA, GA30301 404-676-3731 FAX:404-505-4541 April 24, The Coca-Cola Company One Coca-Cola Plaza Atlanta, Georgia 30313 Re: The Coca-Cola Company  Registration Statement on Form S-8 relating to 140,000,000 shares of Common Stock issuable pursuant to The Coca-Cola Company 2008 Stock Option Plan Gentlemen: I am General Counsel of The Coca-Cola Company, a Delaware corporation (the “Company”), and have acted as counsel for the Company in connection with the preparation of a Registration Statement on Form S-8 (the “Registration Statement”) filed with the Securities and Exchange Commission under the
